Case 1:19-cv-00703-WJ-JFR Document 44-1 Filed 08/14/19 Page 1 of 31




  EXHIBIT A
Case 1:19-cv-00703-WJ-JFR Document 44-1 Filed 08/14/19 Page 2 of 31
Case 1:19-cv-00703-WJ-JFR Document 44-1 Filed 08/14/19 Page 3 of 31
Case 1:19-cv-00703-WJ-JFR Document 44-1 Filed 08/14/19 Page 4 of 31
      Case 1:19-cv-00703-WJ-JFR Document 44-1 Filed 08/14/19 Page 5 of 31




would not have been perfonned at the leasing stage. The impacts of development on those

undevel9ped leases was captured during land use planning in th� FFO, most recently under the

2003 Fannington RMP/Final Environmental Impact Statement (FEIS), which analyzed the

impacts of development from an additional 9,942 wells. Excerpts from a true and correct copy of

the 2003 Fannington RMP/Final Environmental Impact Statement (FEIS) with record of decision

are attached as Exhibit D.

        11.     Operators must submit an APO for every well that they intend to drill on federal

minerals. Operators cannot proceed with drilling until the APO is approved by the BLM. As

required by Onshore Order #1, the APO must include a Drilling Plan and a Surface Use Plan of

Operations. 43 C.F.R. 3162.3-l(d). The drilling plan includes infonnation on geologic

groups/fonnations, blowout prevention equipment, proposed casing program, testing and coring

procedures, expected bottom hole pressure, and well design. The surface use plan includes

requirements to provide plans for the improvement and/or maintenance of existing roads, design

features for any new roads, location of existing wells, location of existing and/or proposed

production facilities, location and types of water supply, construction materials, methods for

handling waste, ancillary facilities, surveyed well site layout, plans for surface reclamation,

surface ownership, and other infonnation.

        12.     Before deciding whether to approve an APO, BLM prepares documentation of

NEPA analysis, which is intended to help public officials make decisions that are based on an

understanding of environmental consequences, and take actions that protect, restore, and enhance

the environment (-40 CFR 1500.l(c)). The BLM may approve the APO as submitted, approve it

with appropriate mitigations, design features or conditions (conditions of approval), or deny it.

Id. at 3162.3-1 (h).



                                                  4
Case 1:19-cv-00703-WJ-JFR Document 44-1 Filed 08/14/19 Page 6 of 31
Case 1:19-cv-00703-WJ-JFR Document 44-1 Filed 08/14/19 Page 7 of 31
Case 1:19-cv-00703-WJ-JFR Document 44-1 Filed 08/14/19 Page 8 of 31
Case 1:19-cv-00703-WJ-JFR Document 44-1 Filed 08/14/19 Page 9 of 31
Case 1:19-cv-00703-WJ-JFR Document 44-1 Filed 08/14/19 Page 10 of 31
Case 1:19-cv-00703-WJ-JFR Document 44-1 Filed 08/14/19 Page 11 of 31
Case 1:19-cv-00703-WJ-JFR Document 44-1 Filed 08/14/19 Page 12 of 31
Case 1:19-cv-00703-WJ-JFR Document 44-1 Filed 08/14/19 Page 13 of 31
Case 1:19-cv-00703-WJ-JFR Document 44-1 Filed 08/14/19 Page 14 of 31
Case 1:19-cv-00703-WJ-JFR Document 44-1 Filed 08/14/19 Page 15 of 31
Case 1:19-cv-00703-WJ-JFR Document 44-1 Filed 08/14/19 Page 16 of 31
Case 1:19-cv-00703-WJ-JFR Document 44-1 Filed 08/14/19 Page 17 of 31
Case 1:19-cv-00703-WJ-JFR Document 44-1 Filed 08/14/19 Page 18 of 31
Case 1:19-cv-00703-WJ-JFR Document 44-1 Filed 08/14/19 Page 19 of 31
Case 1:19-cv-00703-WJ-JFR Document 44-1 Filed 08/14/19 Page 20 of 31
     Case 1:19-cv-00703-WJ-JFR Document 44-1 Filed 08/14/19 Page 21 of 31




to a minor impact on air quality, though it is minimal compared to the more intense impacts of

construction and drilling. Similar cpnstruction impacts are experienced during reclamation,!

although none are associated with drilling and completion. Heavy equipment is used to re­

contour and re-seed a location after it has been plugged. Although these are generally the same

kinds of equipment used for construction, the time taken to re-claim a location is a fraction of

what it takes generally to construct one. Sec BLM Air Resources Technical Report for Oil and

Gas Development New Mexico, Oklahoma, Texas, and Kansas (March 2018),

https://www .blm.gov/sites/blm.gov/files/AR_Tech_Report_2018. pdf.

Excerpts from a true and correct copy of the 20 t 8 Air Resources Technical Report arc attached as

Exhibit E.

       54.     Air quality impacts are also limited by the use of Vapor Recovery Units (VRUs).

All the new wells developed by any operator in the Mancos-Gallup play (which are the vast

majority of new wells located within that area) use VRUs, and the operators have streamlined the

design to maximize separation and capture of light hydrocarbons from the produced oil. These

wells use technologies such as heated-separators and vapor recovery towers in conjunction with

VRUs to compress the light hydrocarbon gases back into the sales lines. Through this process,

the oil going to the tank battery has only a small amount of hydrocarbon emissions that volatize.

Those emissions are controlled with a flare or combustor.

       55.     Horizontal drilling and hydraulic fracturing can impact groundwater quality if

done in close proximity to an aquifer without proper casing and tubing set depth protections.

However, development of the Mancos Shale is not expected to impact groundwater because

fracturing is expected to be at depths greater than non-saline water exists within the geologic

structure of the San Juan Basin. There is a layer of low-permeability rock between the Mancos



                                                 20
Case 1:19-cv-00703-WJ-JFR Document 44-1 Filed 08/14/19 Page 22 of 31
Case 1:19-cv-00703-WJ-JFR Document 44-1 Filed 08/14/19 Page 23 of 31
Case 1:19-cv-00703-WJ-JFR Document 44-1 Filed 08/14/19 Page 24 of 31
Case 1:19-cv-00703-WJ-JFR Document 44-1 Filed 08/14/19 Page 25 of 31
Case 1:19-cv-00703-WJ-JFR Document 44-1 Filed 08/14/19 Page 26 of 31
Case 1:19-cv-00703-WJ-JFR Document 44-1 Filed 08/14/19 Page 27 of 31
Case 1:19-cv-00703-WJ-JFR Document 44-1 Filed 08/14/19 Page 28 of 31
Case 1:19-cv-00703-WJ-JFR Document 44-1 Filed 08/14/19 Page 29 of 31
Case 1:19-cv-00703-WJ-JFR Document 44-1 Filed 08/14/19 Page 30 of 31
Case 1:19-cv-00703-WJ-JFR Document 44-1 Filed 08/14/19 Page 31 of 31
